 



Exhibit 10.1
CONSULTING AGREEMENT
     This Consulting Agreement (the “Agreement”) is made and entered into this
2nd day of March, 2007 by and between Mercantile Bancorp, Inc., a Delaware
corporation, (“Company”) and Dan S. Dugan (“Consultant”). WITNESSETH:
RECITALS
     A.     Consultant possesses certain knowledge and expertise in the
businesses of bank holding companies and banks which Company wishes to utilize
on a consulting basis and for representation on Company’s board and boards of
certain banks and bank holding companies in which Company owns all or a
significant percentage of the issued and outstanding stock; and
     B.     Company desires Consultant to act as a consultant to the Company
upon the terms and conditions hereinafter set forth.
     C.     Consultant is willing to act as a consultant for Company upon the
terms and conditions hereinafter set forth.
     In consideration of the matters described above, and of the mutual
benefits, covenants and obligations set forth in this Agreement, Company and
Consultant agree as follows:
     1.     Consulting Services. Company agrees to retain Consultant and
Consultant agrees to serve as an advisor and consultant to Company. Without
limiting the generality of the foregoing, the consulting services provided by
Consultant shall be in the area of management, operations and customer relations
of bank holding companies and banks. In addition, Consultant shall serve on
Company’s board, if elected by the stockholders of Company, and as Company’s
representative on the boards of up to six (6) banks or bank holding companies in
which Company owns all or a significant percentage of the issued and outstanding
stock. The board of directors of Company shall designate such banks or bank
holding companies from time to time but the number at any one time shall not
exceed six (6).
     2.     Term. This Agreement shall commence on the date hereof and shall
continue until February 29, 2008 or Consultant’s earlier death or disability
rendering him unable to provide the consulting services, or until earlier
terminated by Company for cause.
     3.     Consideration for Consulting Services. As consideration for the
services to be performed by Consultant pursuant to paragraph 1, Consultant shall
be entitled to a fee of Seventy-five Thousand and 00/100 Dollars ($75,000.00)
which shall be payable in twelve (12) monthly installments on the fifteenth day
of each month during the term of this Agreement. Consultant shall not be paid a
director fee for serving as a director on Company’s board and those banks or
bank holding companies upon which Consultant will be the Company’s
representative. In addition, to assist Consultant with customer relations, the
Company shall pay for or reimburse to Consultant the dues for a social
membership at the Quincy Country Club, Quincy, Illinois.

4



--------------------------------------------------------------------------------



 



     4.     Time Devoted to Work. The services and hours Consultant is to work
on any given day in rendering consulting and advisory services hereunder will be
determined by Consultant after consultation with the Company and by the dates
and times of the board meetings for those boards on which Consultant will be a
director. Company will rely upon Consultant to work such hours as are reasonably
necessary to fulfill the spirit and purpose of this Agreement.
     5.     Confidentiality; Services for Others. During the term of this
Agreement and at all times thereafter, Consultant shall not divulge or
appropriate for his own use or for the use of others any trade secret or
confidential information of Company or any of its subsidiaries, relating to the
products, customers, prospective customers or related data of Company or its
subsidiaries obtained by Consultant during his engagement by Company.
     6.     Independent Contractor Status. It is specifically understood and
agreed upon by the parties that Consultant is not an employee of Company but
rather an independent contractor for all purposes in that he is engaged in the
performance of services hereunder not as an employee of Company but as an
independent contractor. Notwithstanding any determination by a court,
administrative agency or other party, such independent contractor status shall
apply for purposes of worker’s compensation, unemployment compensation, Federal
Insurance Contribution Act (FICA), income tax withholding and all other
purposes. Consultant agrees to pay all such taxes and contributions. Consultant
shall not be entitled to participate in any employee benefit programs or plans
established by Company. Consultant agrees to indemnify and hold harmless Company
and its employees and officers from and against any loss, expense or cost
resulting from a determination that Consultant is other than an independent
contractor or from any claim Consultant may make as a purported employee.
     7.     Expenses. Company shall provide to Consultant a cell phone and shall
pay for the expense thereof. Company shall reimburse Consultant for all
reasonable expenses incurred in carrying out his duties and responsibilities
pursuant to this Agreement, including travel and lodging expenses. Consultant
shall submit to Company, periodically, requests for expense reimbursement with
an itemization of the expenses incurred. All reimbursement for reasonable and
customary travel and out-of-pocket expenses will be based upon their actual
cost. Any entertainment expenses Consultant intends to incur must be
pre-approved by Company, at Consultant’s request.
     8.     Consultation Concerning Acquisitions. If Company requests that
Consultant advise the Company with regard to specific targeted acquisitions of
the Company, Company and Consultant shall in advance agree to the scope of such
services and a reasonable fee to be paid to Consultant for the rendering of such
consulting services regarding acquisitions.
     9.     Assignment. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns. This Agreement is a personal
services contract as to Consultant and shall not be assignable by Consultant,
but all obligations and agreements of Consultant hereunder shall be binding upon
and enforceable against Consultant and his personal representatives and heirs.
     10.     Entire Agreement. This Agreement constitutes the entire agreement
between the parties and any amendments hereto must be in writing and be duly
executed by each of the parties hereto.

5



--------------------------------------------------------------------------------



 



     11.     Construction. Titles and headings to various subdivisions of this
Agreement are for convenience of reference only and are not intended to be a
part of or to affect the meaning or interpretation of this Agreement.
     12.     Severability. If any provision of this Agreement is determined to
be invalid or unenforceable under any court or governmental agency or competent
jurisdiction, or under any statute, the remaining provisions shall not thereby
be invalidated but shall remain in full force and effect, unless to do so would
clearly violate the present legal and valid intention of the parties hereto.
     13.     Notices. All notices given hereunder shall be in writing and shall
be deemed delivered when served personally or when deposited in the United
States mail, postage prepaid, addressed at the address following the parties’
signatures, or at such other address as may be designated by written notice
given in accordance with the provisions of this paragraph.
     14.     Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Illinois.
     IN WITNESS WHEREOF, Company and Consultant have executed this Agreement on
the day and year first above written.

            COMPANY:
Mercantile Bancorp, Inc.
      By:   /s/ Ted T. Awerkamp         Ted T. Awerkamp, its President
      Address:     440 Maine
    P.O. Box 371
    Quincy, IL 62301     

                     /s/ Dan S. Dugan         Dan S. Dugan
      Address:     1025 Evangeline Road East
    Quincy, IL 62301   

6